

Exhibit 10.1


Summary of Named Executive Officer 2009 Salaries, 2008 Bonus
Awards, 2009 Maximum Bonus Potential, and 2009 Equity and Performance Awards


Base Salary Adjustments.  The Compensation Committee approved adjustments to the
annual base salaries for certain of the Named Executive Officers after a review
of performance and competitive market data.  The table below sets forth the
annual base salary levels of the Company's Named Executive Officers for 2008 and
2009 (the salary for 2008 became effective on April 1, 2008, and the salary for
2009 will become effective as of April 1, 2009).  The Named Executive Officers
were determined based on those identified in the Summary Compensation Table
contained in the Company’s proxy statement dated April 14, 2008 (the “2008 Proxy
Statement”).


Annual Bonus Awards.  The Compensation Committee also authorized the payment of
annual incentive (i.e., bonus) awards to each of the Company's executive
officers in respect of the year ended December 31, 2008.  The annual bonus
awards were made pursuant to the Company's annual bonus plan, with target
percentages ranging from 70% to 130 % in 2008.  For each of the Named Executive
Officers a minimum target percentage was established pursuant to such
executive’s employment agreement with the Company, which are listed as exhibits
to the Company’s Current Report on Form 8-K to which this Exhibit 10.1 is
attached and which are hereby incorporated by reference herein.  The Employment
Agreements for the Named Executive Officers and Mr. Paz are also described in
the Company’s Current Report on Form 8-K filed October 31, 2008.


Pursuant to the bonus plan, in order for any bonus amount to be paid the Company
must meet an annual financial goal which is based on budgeted EBITDA (earnings
before interest, taxes, depreciation and amortization) and earnings per share.
 If the corporate financial target is not met, then the corporate bonus pool is
reduced to the extent necessary to enable the Company to meet its target.  If
the Company has met its annual financial goal, then actual bonus awards for
executive officers are determined based on the executive officers’ respective
bonus targets and an evaluation by the Committee (and in the case of senior
executives also by the CEO) of the extent to which work plan goals were
achieved.  In addition, if the Company meets certain “stretch” financial
targets, bonus targets may be increased by as much as 100%.  The Committee
reviews and approves the annual financial targets.  For 2008, the Company
achieved its “stretch” financial goals, and, accordingly, bonuses awarded to the
Named Executive Officers were enhanced by up to 100%.


The Compensation Committee also authorized the award of annual incentive (i.e.,
bonus) awards to each of the Company’s Named Executive Officers with respect to
the year ending December 31, 2009.  These awards were granted as “Other Awards”
under the Company’s 2000 Long-Term Incentive Plan, as amended (the “2000 LTIP”),
and represent the maximum amount which may be earned by the executive based on
the achievement of individual and corporate stretch financial and workplan
goals.  The Compensation Committee may exercise discretion to reduce such
bonuses based on Company performance, individual performance and other factors,
but may in no event increase the amount of such bonuses beyond the maximum.  In
addition, if certain threshold earnings per share targets are not met, then no
such bonuses may be paid.

--------------------------------------------------------------------------------


The following table sets forth the 2008 and 2009 base salary levels, along with
the annual bonus awards for 2008 and the maximum annual bonus awards for 2009,
for each of the Named Executive Officers:
 

       
Annual Base Salary
 
Annual Bonus Award
 
Maximum Bonus Award
   
Name
Title
2008
 
2009
 
2008
 
2009
   
George Paz
President, CEO & Chairman
 
$
 
950,000
   
$
980,000
    $ 2,450,500     $ 2,529,000      
Jeffrey Hall
 
Executive Vice President & CFO
$
450,000     $ 530,000     $ 630,000     $ 893,000      
Thomas M. Boudreau
Executive Vice President, Law & Strategy
$
500,000     $ 500,000     $ 725,850       N/A *    
Edward
Ignaczak
Executive Vice President, Sales & Account Management
$ 450,000     $ 464,000     $ 680,000     $ 921,000      



* As previously disclosed, Mr. Boudreau is retiring from the Company on April 1,
2009.
  
 Annual Long Term Incentive Awards


On February 25, 2009, the Compensation Committee approved awards of certain long
term incentive compensation to each of the Named Executive Officers (other than
Mr. Boudreau).  The long term incentive compensation awards are comprised of a
mix of performance shares, non-qualified stock options and restricted stock
units, granted under the 2000 LTIP, with values as follows:



   
Name
Title
Non-Qualified
Stock Options
 
Performance
Shares
 
Restricted Stock
Units
   
George Paz
 
President, CEO & Chairman
$ 2,764,000     $ 2,418,500     $ 1,727,500      
Jeffrey Hall
 
Executive Vice President & CFO
$ 885,000     $ 442,500     $ 442,500      
Thomas M. Boudreau
 
Executive Vice President, Law & Strategy
  N/A *     N/A *     N/A *    
Edward
Ignaczak
Executive Vice President, Sales & Account Management
$ 720,000     $ 360,000     $ 360,000      



* As previously disclosed, Mr. Boudreau is retiring from the Company on April 1,
2009.


Performance Shares.  The performance shares are settled in shares of the
Company’s common stock (the “Stock”) on a share-for-share basis.  The number of
shares of Stock to be delivered upon settlement of the performance shares is
determined based upon the Company’s performance over a set period versus a peer
group of companies selected by the Compensation Committee. 

--------------------------------------------------------------------------------


Specifically, the number of shares issued in settlement of the performance share
awards will depend on where the Company’s performance for the period from
January 1, 2009 through January 1, 2012 ranks in relation to the designated peer
group in three equally-rated metrics:


·  
compound annual shareholder return (price appreciation plus reinvestment of
monthly dividends and the compounding effect of dividends paid on reinvested
dividends),

·  
compound annual growth in earnings per share (basic earnings per share before
extraordinary items and discontinued operations), and

·  
average return on invested capital (income before extraordinary items (available
for common stock) divided by total invested capital, which is the sum of total
long-term debt, preferred stock, minority interest and total common equity).



In order for any shares to be issued under the performance share awards, the
Company’s composite performance must rank in at least the 40th percentile in
relation to its peer group.  Assuming the Company’s composite performance for
the performance period is at the 40th percentile, the actual shares of Stock
issued will equal 35% of the award targeted for the Named Executive Officer; at
the 50th percentile, the actual shares of Stock issued will equal 100% of the
award targeted for the Named Executive Officer; and at the 80th percentile, the
actual shares of Stock issued will equal 250% of the award targeted for the
Named Executive Officer, which is the maximum number of shares that can be
awarded.  If the Company’s composite performance falls between these percentile
rankings, the actual shares of Stock issued will be determined by interpolation.


Realization of the performance share awards and their actual value, if any, will
depend on the applicable targets being met and the market value of the Stock on
the date the performance share awards are settled.


The awards provide for certain rights in the event of termination of employment
as a result of death, disability, retirement or termination by the Company
without cause (as defined), but terminate in the event of termination of
employment for any other reason prior to the last day of the performance period.
Notwithstanding the foregoing, the awards provide that upon a change of control
(as defined) prior to the last day of the performance period, participants who
remain employed on the date of a change in control or who terminated earlier on
account of death, disability or retirement will receive cash equal to the value
of a portion of the Stock represented by the performance shares on the last
trading day before the change in control, and that participants who were
terminated earlier by the Company without cause will receive the cash value of
the Stock represented by between 100% and 250% of the performance shares on the
last trading day before the change in control.


The performance shares are subject to the terms of the 2000 LTIP and a
Performance Share Agreement entered into with each participant.  The 2000 LTIP
is listed as Exhibits 10.5, 10.6 and 10.7, and the form of award agreement is
listed as Exhibit 10.2, to the Current Report on Form 8-K to which this Exhibit
10.1 is attached and each is hereby incorporated herein by this reference.


Stock Options.  The non-qualified stock options (“options”) were granted with a
specified exercise price of $45.74  per share, which was equal to the fair
market value of the Stock on the date of grant.  As required under the Company’s
Policy for Grant Approvals and for Establishing Grant Date for Equity Grants,
the grant date for the options is March 2, 2009, the third trading date
following the release of the Company’s 2008 financial results.  The options vest
and become exercisable in equal amounts annually over a period of three years on
the anniversary date of the grant, and expire on the seventh anniversary of
their grant.  The actual value, if any, of the options will depend on the market
value of the Stock on the date the options are exercised.

--------------------------------------------------------------------------------


The options are subject to the terms and conditions of the 2000 LTIP as well as
a Stock Option Award Agreement entered into with each participant.  The 2000
LTIP is listed as Exhibits 10.5, 10.6 and 10.7, and the form of award agreement
is listed as Exhibit 10.3, to the Current Report on Form 8-K to which this
Exhibit 10.1 is attached and each is hereby incorporated herein by this
reference.


Restricted Stock Units.  The restricted stock units awarded to the Named
Executive Officers entitle the grantee to receive shares upon the satisfaction
of the vesting conditions.  The restricted stock units are scheduled to vest as
to one-third of each award annually on February 28, 2010, 2011, and 2012.  The
restricted stock units are subject to the terms and conditions of the 2000 LTIP
as well as a Restricted Stock Unit Agreement entered into with each
participant.  The 2000 LTIP is listed as Exhibits 10.5, 10.6 and 10.7, and the
form of award agreement is listed as Exhibit 10.4, to the Current Report on Form
8-K to which this Exhibit 10.1 is attached and each is hereby incorporated
herein by this reference.
 